UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1922



LARRY BLANCHARD,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                               Defendant - Appellee,
          and


RUTH CHRISTENSEN (Buffy), OSS; LARRY J. GATES,
OSS; GREGORY MARSHALL, MDO Tour 1,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1446-A)


Submitted:   November 19, 2003            Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Blanchard, Appellant Pro Se. Shana L. Douglas, UNITED STATES
POSTAL SERVICE, Washington, D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Larry Blanchard appeals the district court’s order entering

summary judgment for the Defendants in this Title VII action

alleging    racial     discrimination,     retaliation,     and   hostile   work

environment.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        See Blanchard v. Potter, No. CA-02-1446-A (E.D.

Va. filed May 27, 2003; entered May 30, 2003).               We dispense with

oral     argument    because   the   facts    and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                       2